Wyly, J.
The defendant, Robert Pitkin, appealed from a judgment against him as indorsor of a promiffeory note made by the defendant, A. A. Green. The defense was a general denial. It appears from the record that the note was duly protested, and notice of dishonor was regularly served on the appellant personally. The appellee has asked for damages for frivolous appeal, and they should be awarded him.
It is therefore ordered that the judgment appealed from be affirmed, and that appellee recover of the appellant one hundred and fifty dollars damages for frivolous appeal.